Citation Nr: 0728760	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-37 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left genu recurvatum, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
right genu recurvatum, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to July 
1996.  He also had almost ten years of service prior to this 
period of active duty.  See DD214.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  
The Board notes that the veteran reported in March 2005 that 
he had submitted a VA Form 9 to the RO in November or 
December 2004.  The claims folder contains a two-page Appeal 
Hearing Options form completed and signed by the veteran in 
October 2004, and received by the RO on October 28, 2004, but 
does not contain the VA Form 9.  The Board concludes that the 
veteran did submit a timely appeal, on the basis of these 
documents in the claims folder.

Pursuant to 38 C.F.R. § 20.1304, an appellant has 90 days 
following mailing of the notice that their appeal has been 
certified to the Board during which they may submit 
additional evidence.  38 C.F.R. § 20.1304(a) (2006).  The 
Board will not accept any additional evidence that is 
received beyond this 90-day period unless the appellant 
demonstrates good cause for the delay.  38 C.F.R. 
§ 20.1304(b)(1) (2006).  Any pertinent evidence accepted by 
the Board must be referred to the agency of original 
jurisdiction (AOJ) unless this procedural right is waived by 
the appellant.  38 C.F.R. § 20.1304 (c) (2006).  

The veteran was informed that his appeal had been certified 
to the Board in a May 11, 2007 letter.  On August 10, 2007, 
the Board received from the veteran a fax transmission of 
additional pertinent medical evidence in support of his 
claims, consisting of a report of a July 26, 2007 office 
visit to a private physician, who electronically signed the 
document on July 30, 2007.  This was received by the Board 
beyond the 90 day time period.  The Board finds that the 
veteran had good cause to submit this evidence beyond the 90 
day time frame, as he faxed it to the Board shortly after his 
July 2007 appointment, and could not have submitted it 
earlier than July 30, 2007.  On the one-page report, the 
veteran had written:  New Evidence Look at Appeals Board, do 
not send to Regional Office in Montgomery.  The Board 
concludes that this statement constitutes a waiver of RO 
consideration.  For these reasons, the evidence may be 
considered without remand to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected left genu recurvatum is 
manifested by complaints of pain, swelling, stiffness, 
instability, and occasional locking, but there is no 
objective evidence of ankylosis, subluxation, limitation of 
motion or arthritis.  

2.  The veteran's service-connected right genu recurvatum is 
manifested by complaints of pain, swelling, stiffness, 
instability, and occasional locking, but there is no 
objective evidence of ankylosis, subluxation, limitation of 
motion or arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected left genu recurvatum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5263-5257 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected right genu recurvatum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5263-5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection was originally granted for bilateral 
retropatellar pain syndrome with a noncompensable evaluation 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective August 1, 1996.  See August 1996 rating decision.  
The disability was subsequently recharacterized as left and 
right genu recurvatum pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5263; separate 10 percent evaluations were 
assigned effective July 28, 1999.  See December 1999 rating 
decision.  Each separate rating was increased to 20 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5263 and 
5257, effective February 6, 2001.  See July 2001 rating 
decision.  The Board notes that in re-utilizing Diagnostic 
Code 5257 to assign separate 20 percent evaluations for each 
knee, the RO acknowledged the absence of medical evidence 
showing subluxation or lateral instability and indicated that 
the assignment of the increased ratings was based on severe 
pain exhibited during range of motion testing.  See id.  The 
Board also notes that in an October 2005 rating decision, a 
100 percent rating was assigned during the period between 
June 28, 2005 and July 31, 2005 for service-connected right 
genu recurvatum, as the veteran had undergone surgical 
treatment requiring convalescence.  

The veteran contends that he is entitled to a higher rating 
because his bilateral knee condition has gotten worse.  He 
indicates that he is in constant pain while at work, riding 
in vehicles, and trying to sleep.  See July 2003 VA Form 31-
4138; June 2004 notice of disagreement (NOD).  

The veteran has been seen by both VA and private clinics and 
has undergone two VA compensation and pension (C&P) joints 
examinations in connection with his claim for increased 
rating.  During the October 2003 VA examination, the veteran 
reported weakness and stiffness in both knees, as well as 
instability, giving way, occasional locking and fatigue.  He 
indicated that he has constant pain with flare-ups 
precipitated by walking or sitting and moving around.  The 
veteran wore knee braces but had no crutches, corrective 
shoes or cane.  He denied any dislocations but indicated that 
he had recurrent subluxation on stairs.  The veteran also 
denied having any arthritis.  Range of motion testing 
revealed that the veteran was able to flex to 110 degrees and 
extend to zero degrees bilaterally, with pain starting at 90 
degrees.  The examiner added, "His knee joints showed the 
range to be down 40 in both knees."  There was no knee 
edema, effusion, tenderness, weakness or redness, but the 
veteran did have hyperextension of both knees and the lower 
extremity made a forward curvature.  The veteran's gait was 
normal and there was no callosities, breakdown or unusual 
wear of his shoes, ankylosis, abnormal length, inflammatory 
arthritis, or prosthesis.  X-rays of both knees were noted to 
be within normal limits.  An impression of bilateral genu 
recurvatum of the knee joints with moderate loss of range of 
motion due to pain was made.  

During the October 2005 VA examination, the veteran reported 
continuous pain with associated swelling, stiffness and 
instability, and indicated that he had had two episodes of 
locking in each knee.  He also reported lack of endurance and 
flares of pain in each knee approximately two to three times 
per week precipitated by walking on uneven surfaces or 
hitting a pothole.  The veteran indicated that he had 
increased pain during the night after working and additional 
limitation of motion and functional impairment.  He wore 
bilateral knee braces but was not using a cane.  The veteran 
denied any dislocation but reported a history of 
osteoarthritis of the bilateral knees.  He indicated that he 
had functional problems with kneeling and squatting, pain 
while walking up and down stairs and on uneven surfaces, and 
intensified pain at night.  The examiner noted that genu 
recurvatum was not particularly evident on examination, but 
did note mild genu varum.  On physical examination, the 
veteran was only able to perform a partial squat with 
increased pain, walked unsteadily on his heels and toes, and 
walked with an obvious limp.  Mild soft tissue swelling was 
noted on evaluation of his knees but there was no 
instability.  Range of motion testing revealed that the 
veteran was able to flex to 115 degrees on the left and 100-
105 degrees on the right with pain; extension was zero 
degrees bilaterally.  Lachman's and varus/valgus strain were 
negative, but the veteran had a positive McMurry's test 
bilaterally and bilateral mild crepitus.  The examiner noted 
increased pain but no decrease in range of motion with 
repetitive testing, graded the veteran's leg strength at 5- 
bilaterally, indicated that deep tendon reflexes were brisk 
throughout, and reported that distal sensation and pulses 
were intact.  The examiner also reported that bilateral knee 
films showed an essentially normal exam.  The veteran was 
assessed with right knee meniscus disease (status post 
arthroscopic meniscal repair) with moderate impairment, and 
left knee meniscal disease with mild to moderate impairment.  

The veteran has already been assigned a rating in excess of 
the maximum rating of 10 percent allowed under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5263 for left and right genu 
recurvatum.  As such, it is impossible to assign increased 
ratings for the veteran's service-connected disabilities 
under this diagnostic code.  The evidence of record also does 
not support the assignment of a rating in excess of 20 
percent under Diagnostic Code 5257 as there is no objective 
indication that the veteran's service-connected disabilities 
have resulted in severe recurrent subluxation or lateral 
instability (despite the veteran's complaints of 
instability).  See VA records; July 2007 record from Dr. R.D. 
Lolly; records from Southern Bone and Joint Specialists, PC 
(to include Dr. Lolly); and VA C&P examination reports.  

The Board must consider the other diagnostic criteria related 
to the knees and legs to determine whether increased ratings, 
or additional separate compensable ratings, are warranted 
under these provisions.  These diagnostic codes, however, are 
simply not applicable to the veteran's service-connected 
bilateral knee disabilities, as there is no evidence of 
ankylosis (Diagnostic Code 5256), dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint (Diagnostic Code 5258), or impairment 
of the tibia and/or fibula (Diagnostic Code 5262).  See id.  
Nor are increased ratings, or separate compensable ratings, 
warranted under diagnostic codes 5260 and 5261, as the 
veteran has not exhibited the requisite limitation of flexion 
or extension in either knee.  See VA C&P joints examination 
reports dated October 2003 (flexion to 110 degrees, 
bilaterally; extension to zero degrees, bilaterally); and 
October 2005 (flexion to 115 degrees left knee and 100-105 
right knee; extension to zero degrees, bilaterally); records 
from Southern dated July 2005 (good range of motion) and 
September 2005 (full range of motion).

The Board notes that the veteran underwent arthroscopic 
partial medial and lateral meniscectomies of the right knee 
in June 2005.  Despite the fact that this surgical procedure 
was performed, the assignment of a separate, compensable 
rating under Diagnostic Code 5259 is not warranted for 
service-connected right genu recurvatum, as there is no 
evidence that removal of the semilunar cartilage has been 
symptomatic since that time.  See records from Southern dated 
July 2005 (overall better than pre-operation; good range of 
motion) and September 2005 (status post arthroscopic partial 
medial and lateral meniscectomies right knee that are doing 
well; plan to increase activities as tolerated); October 2005 
VA examination report (moderate impairment of right knee).  

Consideration has also been given to whether an increased 
rating is warranted for the service-connected disabilities on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  The Board acknowledges the functional 
limitations exhibited by the veteran on VA examination.  See 
October 2003 examination report (functional limitations on 
standing and walking); October 2005 examination report 
(exhibited increased pain, moderate fatigue, weakness, and 
lack of endurance on repetitive range of motion testing); 
July 2007 record from Dr. Lolly (good motion although flexion 
produces some pain).  The assignment of separate 20 percent 
ratings for the veteran's service-connected knee 
disabilities, however, contemplates such functional loss.  In 
addition, the October 2005 examiner assessed the veteran with 
moderate impairment of the right knee and mild to moderate 
impairment of the left knee, and the veteran reported that he 
was still able to perform the duties associated with his job 
as a mail carrier on a walking route for the postal service, 
which required him to walk approximately 10 to 13 miles per 
day.  See October 2005 VA examination report.  Based on these 
findings, a rating in excess of 20 percent is not warranted 
for either of the veteran's service-connected disabilities 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claim for increased rating; that VA would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  See September 2003 letter.  He was 
later informed of the need to send any pertinent evidence in 
his possession in an October 2004 statement of the case 
(SOC).  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran was afforded several VA 
examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  In fact, the veteran indicated 
that VA already has all the records needed to decide the 
appeal.  See February 2007 VA Form 21-4138.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A rating in excess of 20 percent for left genu recurvatum is 
denied.  

A rating in excess of 20 percent for right genu recurvatum is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


